Case 18-09108-RLM-11 Doc 730 Filed 08/22/19 EOD 08/22/19 14:06:26 Pg1of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
IN RE: ) Chapter 11
USA GYMNASTICS CASE NO. 1:18-09108-RLM-11
Debtor.

MOTION TO APPEAR PRO HAC VICE
OF ATTORNEY HEATHER E. SIMPSON

 

Heather E. Simpson of Kennedys CMK LLP respectfully moves the Court for an Order
granting admission pro hac vice for the purpose of appearing as counsel on behalf of TIG Insurance
Company (“TIG”) in the above styled proceedings. In support of this Motion, the applicant states:

1, As required by this Court, pursuant to S.D.Ind. L.R. B9010-2, the Affidavit of
Heather E. Simpson in Support of Motion to Appear Pro Hac Vice is attached hereto as Exhibit 1.

2. Heather E. Simpson has certified that she is admitted to practice law and is in good
standing as to all of the States/Courts in which she holds a license to practice law including the
States of New Jersey and New York and the Federal District Courts of New Jersey, Eastern and
Southern New York, Northern Iilinois and the Third, Fourth and Eleventh Districts of the United
States Courts of Appeals. (See Ex. 1).

3. Heather E. Simpson is not currently under suspension or subject to other
disciplinary action with respect to the practice of law.

4. Electronic payment in the amount of One Hundred Dollars ($100.00) has been
submitted via pay.gov contemporaneously with the filing of this Motion.

WHEREFORE, the undersigned counsel respectfully requests that this Court enter an
Order granting Heather E. Simpson leave to appear pro hac vice for purposes of both the

bankruptcy and the adversarial proceedings.
Case 18-09108-RLM-11 Doc 730 Filed 08/22/19 EOD 08/22/19 14:06:26 Pg 2 of 3

Date: August 22, 2019

Respectfully submitted,
KENNEDYS CMK LLP

/s/ Heather E. Simpson

Heather E. Simpson

New Jersey Bar No. 03628-2005

120 Mountain View Blvd.

Basking Ridge, New Jersey 07920
Telephone: 908-848-1226

Facsimile: 908-848-6310

Email: heather.simpson@kennedyslaw.com
Case 18-09108-RLM-11 Doc 730 Filed 08/22/19 EOD 08/22/19 14:06:26 Pg 3of3

CERTIFICATE OF SERVICE

I hereby certify that on August 22, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case Filing
System. Parties may access this filing through the Court’s system.

Dean Panos

Melissa M. Root
Catherline L. Steeg
JENNER & BLOCK, LLP
dpanos@jenner.com
mroot@jenner.com
csteege@jenner.com
Counsel for Debtor

Laura A. DuVall

Ronald J. Moore

Office of U.S. Trustee
laura.duvall@usdoj.gov
ronald. moore@usdoj.gov
Counsel for U.S. Trustee

Kenneth H. Brown

Steven W. Golden

Ilan D. Scharf

James I. Stang

PACHULSKI STANG ZIEHL & JONES, LLP
kbrown@pszjlaw.com
sgolden@pszjlaw.com
ischarf@pszjlaw.com
jstang@pszjlaw.com

Counsel for Creditor Committee

Steven A. Baldwin

Tonya J. Bond

PLEWS SHADLEY RACHER & BRAUN, LLP
1346 N. Delaware Street

Indianapolis, IN 46202
sbaldwin@psrb.com

tbond@psrb.com

Counsel for Debtor

Deborah Caruso

Meredith R. Theisen

RUBIN & LEVIN, P.C.
dcaruso@rubin-levin.net
mtheisen@rubin-levin.net
Counsel for Creditor Committee
